IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-60466
                          Summary Calendar



NELVIN ANDRES FUENTES-CAMPOS,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 609 450
                        --------------------
                           January 30, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Nelvin Andres Fuentes-Campos (“Fuentes”) petitions this

court for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing his appeal from the denial of his application

for asylum.    Fuentes argues that he suffered past persecution and

fears future persecution on the basis of his membership in the

particular social group comprised of family members of anti-

narcotics law enforcement personnel.    The BIA’s finding that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60466
                                 -2-

Fuentes’ experiences in Guatemala in 1999 were not on account of

a protected ground was based on the evidence before it and was

substantially reasonable.   See Ontunez-Tursios v. Ashcroft, 303

F.3d 341, 350 (5th Cir. 2002).   Therefore, Fuentes’ petition for

review is DENIED.